Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
Por entender que, al momento de ser suspendido, al re-currido Quiles Rodríguez le cobijaba el derecho a la vista informal previa que garantiza el debido proceso de ley y, por lo tanto, no podía privársele de su salario sin antes celebrar ésta, disentimos. Este derecho de los empleados públicos fue expresamente reconocido por el Tribunal Supremo federal en Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985), y en la fecha cuando Quiles Rodríguez fue suspendido sumariamente todavía esta Curia no había adoptado la excepción a la exigencia de una vista previa para los casos en que la retención del empleado podría constituir un peligro para la seguridad de otras personas.
Como esta excepción fue adoptada en 1993 en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), hasta esa fecha la Policía tenía que cumplir estrictamente con la norma aprobada por el Tribunal Supremo federal en los casos de suspensión de empleo y de sueldo de los emplea-dos públicos. Es a partir de julio de 1993 cuando, por vía de excepción, hemos permitido que un policía pueda ser sus-pendido sumariamente de empleo, pero no de sueldo, sin la celebración de una vista informal previa, cuando el Super-intendente considere que su continuidad en el empleo constituya un peligro significativo a la seguridad de otras personas.
*293r — i
Contra el recurrido Pedro Quiles Rodríguez se presentó una denuncia por violación al Art. 182 del Código Penal, 33 L.P.R.A. see. 4288: sabotaje de servicios públicos esenciales. Según la querella, el 6 de noviembre de 1991 Quiles Rodríguez acudió a las facilidades de la Casa Prote-gida Julia de Burgos y desconectó el servicio de energía eléctrica de dicho lugar. El 20 de noviembre un tribunal determinó causa probable para arresto contra Quiles Ro-dríguez por el delito imputado. Al momento de los hechos, el aquí recurrido era agente del orden público adscrito al Cuerpo de Investigación Criminal (C.I.C.) y empleado pú-blico de carrera.
Con motivo de lo anterior, el Comandante de Área de San Juan solicitó la suspensión sumaria de Quiles Rodríguez. El 27 de febrero de 1992, el Superintendente de la Policía (en adelante el Superintendente) suspendió su-mariamente de empleo y de sueldo a Quiles Rodríguez por violaciones al reglamento de ese Cuerpo. Le notificó acerca de los cargos en su contra, de la intención de expulsarlo de la Policía y le advirtió de su derecho a solicitar una vista informal ante un Oficial Examinador en el término de quince (15) días laborables. De convertirse en final el cas-tigo, tendría derecho a apelar ante la Comisión de Investi-gación, Procesamiento y Apelación (en adelante C.I.P.A.).
La referida vista informal fue solicitada por Quiles Ro-dríguez, aunque ésta nunca se celebró por causas imputa-bles al mismo empleado. El 1ro de diciembre de 1992, el Oficial Examinador dio el caso por sometido y recomendó la expulsión.
El 15 de junio de 1993, Quiles Rodríguez recibió una comunicación del Superintendente de 3 de mayo en la cual le comunicaba su expulsión de la Policía, retroactivo al 27 de febrero de 1992. El 30 de junio de 1993, Quiles hizo uso de su derecho a apelar ante la C.I.P.A. Allí negó los hechos *294imputádoles y alegó haber sido privado del debido proceso de ley, pues no se celebró una vista informal antes de su expulsión definitiva. Pendiente la apelación ante la C.I.P.A., el 22 de julio de 1993 se resolvió Díaz Martínez v. Policía de P.R., supra, en el cual se reconoció que un policía podía ser suspendido, sumariamente y sin vista previa, de empleo, mas no de sueldo. El 11 de octubre, Quiles Rodrí-guez solicitó permiso para enmendar la apelación y alegar, al amparo de Díaz Martínez, que su suspensión sumaria de sueldo era nula. Solicitó el pago del sueldo dejado de per-cibir desde la suspensión sumaria hasta la fecha de su ex-pulsión definitiva o reinstalación.
El 9 de febrero de 1994, la C.I.P.A. emitió una resolución para determinar que se había dado una amplia oportuni-dad de una vista informal a Quiles Rodríguez antes de su expulsión. De las determinaciones de hecho de la C.I.P.A. se desprende una falta de diligencia e interés por parte de Quiles Rodríguez en tramitar su apelación ante dicho organismo. Una solicitud de reconsideración fue denegada.
Quiles Rodríguez acudió en revisión al Tribunal Superior y solicitó: (1) la revocación de la determinación de la C.I.P.A.; (2) la anulación de todos los procedimientos disci-plinarios en su contra; (3) la restitución de los sueldos de-jados de percibir, y (4) su reinstalación en el empleo. El Superintendente solicitó la desestimación del recurso al alegar que el tribunal carecía de jurisdicción para atender las revisiones de carácter interlocutorio. El foro de instan-cia revocó la resolución de la C.I.P.A. bajo el fundamento de que “la suspensión de empleo y sueldo sin vista era contra-ria a la doctrina establecida en Díaz Martínez”. A tales efectos, ordenó que se le pagara a Quiles Rodríguez los sueldos dejados de percibir desde su suspensión hasta que fuera reinstalado o expulsado de la Policía. En reconside-ración, el Superintendente alegó que Díaz Martínez v. Policía de P.R., supra, no debía tener aplicación retroactiva. El tribunal sostuvo su decisión.
*295El Superintendente acudió ante este Tribunal en re-curso de certiorari, cuya expedición denegamos el 14 de marzo de 1995. Posteriormente acogimos una solicitud de reconsideración presentada por el recurrente. En ésta, sos-tiene que Díaz Martínez v. Policía de P.R., supra, no debe tener aplicación retroactiva, pues al momento de ser sus-pendido Quiles Rodríguez, el Superintendente siguió un proceso administrativo que entendía que cumplía con la doctrina de Cleveland Bd. of Ed. v. Loudermill, supra.
HH 1 — i
A. Nuestra Constitución dispone en su Art. II, Sec. 7, que “[n]inguna persona será privada de su propiedad o li-bertad sin el debido proceso de ley”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275. La garantía del de-bido proceso de ley opera en dos (2) modalidades: la proce-sal y la sustantiva. Mientras la sustantiva procura la pro-tección y salvaguarda de los derechos fundamentales de la persona, la vertiente procesal exige un procedimiento justo y equitativo al momento del Estado intervenir con el inte-rés propietario o de libertad de las personas. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). No todo interés, sin embargo, merece la protección constitucional. La exis-tencia de un interés propietario debe descansar en un de-recho concreto reconocido bajo nuestro ordenamiento jurídico. C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83 (1994), opinión concurrente.
Una vez se determina que existe un interés propietario, procede examinar cuáles son la exigencias que el debido proceso de ley impone al Estado. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987). Si bien la carac-terística medular es que el procedimiento debe ser justo, a través de la jurisprudencia normativa se han identificado componentes básicos de todo debido proceso de ley, tales como una notificación adecuada y la oportunidad de ser *296escuchado y de defenderse. En ese contexto es preciso re-cordar que nuestra cláusula del debido proceso de ley en-cuentra su homologa en la garantía reconocida en las En-miendas V y XTV de la Constitución federal. Id., pág. 273.
La protección que otorga la cláusula federal opera en Puerto Rico de dos (2) maneras. Por un lado, el Tribunal Supremo federal ha reconocido que las protecciones de la garantía federal del debido proceso de ley aplican a los residentes de Puerto Rico. Examining Board v. Flores de Otero, 426 U.S. 572 (1976).(1) En segundo lugar, en múlti-ples ocasiones hemos reconocido que las interpretaciones que hace la Corte Suprema federal en tomo al contenido de la garantía federal constituyen el mínimo de protección que estamos llamados a reconocer según nuestra propia Carta de Derechos. Rodríguez Rodríguez v. E.L.A., supra. Este principio lo hemos reiterado al interpretar aquellas garantías constitucionales de nuestra Constitución que tie-nen su contraparte en la Constitución federal, tanto en ca-sos de naturaleza criminal (Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Santos Vega, 115 D.P.R. 818, 823 (1984); Pueblo v. Lebrón, 108 D.P.R. 324, 327 (1979); Pueblo v. Dolce, 105 D.P.R. 422, 428 (1976)) como en otros dentro del ámbito civil (U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993), libertad de expresión; Bayrón Toro v. Serra, 119 D.P.R. 605, 619 (1987), menoscabo de obliga-ciones contractuales).
La concesión de garantías constitucionales realizada en la jurisdicción federal no ha sido óbice para que otorgue-mos mayor protección al amparo de los mismos derechos de acuerdo con nuestra Constitución. En varias instancias he-mos reclamado la factura más ancha de nuestra Carta de Derechos. E.L.A. v. Hermandad de Empleados, 104 D.P.R. *297436, 440 (1975). Véase, además, López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987).
Sobre este particular estamos en una posición idéntica a la de los estados bajo el sistema federal, los cuales también pueden reconocer unas garantías más amplias que el mí-nimo federal. Pruneyard Shopping Center v. Robins, 447 U.S. 74, 81 (1980); Cooper v. California, 386 U.S. 58, 62 (1967).(2)
B. En el caso de los empleados públicos de carrera, hemos reconocido que éstos poseen un interés propietario sobre la retención de sus empleos y que, por lo tanto, en caso de despido están cobijados por la cláusula del debido proceso de ley. Orta v. Padilla Ayala, 131 D.P.R. 227 (1992).
Al momento de decidir Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 730 (1982), habíamos resuelto que “el debido proceso de ley no requiere que haya una vista pre-via a toda privación de un derecho o interés propietario”. Allí debíamos considerar si la suspensión sumaria de em-pleo y de sueldo de un alcalde, decretada por el Goberna-dor, había violado las garantías del debido proceso de ley tanto según nuestra Constitución, como según la federal. Dijimos que cuando la privación de empleo era temporal, *298sólo bastaba que, en algún momento significativo, el afec-tado tuviera la oportunidad de defenderse y presentar su caso en un proceso con garantías adecuadas. Reconocimos que existen ocasiones cuando el Estado posee algún interés de importancia que exige la intervención temporal con la propiedad o libertad de una persona, antes de que pueda brindársele la oportunidad de ser oído. En función de lo anterior, identificamos los siguientes factores que se han de considerar para determinar cuando existe el derecho a una vista previa: (1) los intereses que resultan afectados por la acción oficial; (2) el riesgo de hacer una determina-ción errónea que conlleve un menoscabo del interés prote-gido del empleado y el valor probable de garantías adicio-nales o distintas, y (3) el interés que el Estado busca proteger mediante la suspensión sumaria, en atención tanto a la función específica como a las cargas fiscales y administrativas que supondría la concesión de garantías adicionales. íd., págs. 730-737.
Posterior a esa decisión, en Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985), el Tribunal Supremo de Es-tados Unidos reconoció el derecho a una vista informal pre-via al despido de aquellos empleados públicos poseedores de un interés propietario en sus puestos e interpretó a tales efectos las exigencias del debido proceso de ley— al amparo de la Constitución federal. El Tribunal resolvió, en primer lugar, que la ley estatal es la que determina si existe un interés propietario por parte del empleado en su puesto. Adquirido dicho interés propietario, entran en fun-ción las garantías del debido proceso de ley —Enmiendas V y XIV de la Constitución federal— las cuales impiden que dicho empleado sea despedido sin una oportunidad previa de ser escuchado. El interés propietario del empleado no está suficientemente protegido con la celebración de una vista con posterioridad al despido.
*299Según el Tribunal, la necesidad de una vista preliminar resulta clara al hacer un balance de los intereses en juego. Estos son:
... el interés privado de retener el empleo, el interés del Go-bierno en remover rápido a empleados mediocres y evitar car-tas administrativas, y el riesgo de efectuar un despido incorrecto. ...
En primer lugar, no se puede negar cuán importante es el interés privado de retener el empleo. Con frecuencia hemos re-conocido cuán difícil es privar a una persona de sus medios para ganarse la vida. ...
En segundo lugar, es obvio que brindarle al empleado una oportunidad de presentar su versión de los hechos ha resultado, en repetidas ocasiones, de gran valor al momento de tomar una decisión certera. Los despidos por justa causa generalmente se fundan en controversias de hechos. Aun cuando los hechos es-tén claros, puede que la corrección o la necesidad del despido no esté tan clara; en tales casos, es probable que la única oportu-nidad significativa de invocar la discreción de la autoridad de-cisoria sea antes de que entre en vigor el despido. (Citas omiti-das y traducción nuestra.) Cleveland Bd. ofEd. v. Loudermill, supra, págs. 542-543.
El Tribunal no pasó por alto el legítimo interés que puede tener el Gobierno de que una persona cese en su puesto de la manera más pronta posible. Sin embargo, con-sideró que esta preocupación no puede superar la protec-ción constitucional de la que goza el empleado. Concluyó, en ese sentido, que otorgar una oportunidad al empleado de responder a los cargos, antes de su despido, no resul-taba demasiado oneroso. Cleveland Bd. of Ed. v. Loudermill, supra, pág. 544. No obstante, la opinión también dis-puso la posibilidad de situaciones en que la mera presencia del empleado en su puesto pueda conllevar un factor de alto riesgo y de peligro para la seguridad pública. En esos casos, sería permisible una suspensión sumaria de empleo, mas no de sueldo.
... Finalmente, en aquellas situaciones cuando el patrono con-*300sidere que mantener al empleado en su puesto conllevaría un riesgo significativo, podrá evitar el problema mediante la sus-pensión con sueldo. (Traducción nuestra.) Cleveland Bd. of Ed. v. Loudermill, supra, págs. 544-545.
En Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), tu-vimos, por primera vez, la oportunidad de acoger lo re-suelto en Cleveland Bd. of Ed. v. Loudermill, supra. (3) En ese caso un empleado público regular de la Puerto Rico Telephone Company fue suspendido sumariamente de em-pleo y de sueldo como consecuencia de haber agredido a un compañero de trabajo. Posteriormente se comunicó al em-pleado su destitución, con fecha retroactiva al día cuando fue suspendido. Tras examinar nuestra legislación y regla-mentación sobre el derecho a una vista previa, “decretamos la inconstitucionalidad de la See. 4.6(4) de la Ley de Personal [del Servicio Público de Puerto Rico], 3 L.P.R.A. see. 1336(4); de la See. 9.2 del Reglamento de Personal de O.C.A.P. y el Art. 12.3 del Reglamento de de Personal de la Telefónica, en tanto y en cuanto no proveen para una vista informal antes de despedir al empleado público”. Id., pág. 526.
Primero examinamos el caso a la luz de los tres (3) cri-terios de Vélez Ramírez v. Romero Barceló, supra, relacio-nados a la necesidad de una vista previa, para pasar en-tonces a adoptar los contornos del debido proceso de ley según esbozados en Cleveland Bd. of Ed. v. Loudermill, supra. Aunque al final reconocimos que en ese caso en particular la conducta del empleado justificó su despido, deja-mos inalterada la decisión de instancia de que le pagaran los salarios dejados de percibir desde la fecha de su suspen-sión hasta la del despido definitivo. Dicha decisión del tribunal de instancia constituyó, a su vez, una confirmación de lo decidido por el Oficial Examinador a nivel administrativo.
*301... En su resolución, el Oficial Examinador confirmó la destitu-ción de Torres Solano por entender que la agresión implicaba justa causa para el despido a pesar de haber sido ésta su pri-mera ofensa. No obstante, el Oficial Examinador le reconoció el derecho a recobrar retroactivamente su salario desde la fecha de la destitución hasta la fecha de su decisión. Este fundamentó su concesión de paga retroactiva en que a Torres Solano se le ha-bía violado su derecho a un debido proceso de ley al no habér-sele conferido el derecho a una vista previa a su despido, en conformidad con lo resuelto por el Tribunal Supremo de Esta-dos Unidos en Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1988). (Énfasis en el original.) Torres Solano v. P.R.T.C., supra, pág. 510.
Al reseñar lo decidido por el Tribunal Supremo federal, también reconocimos la excepción a la exigencia de una vista previa para los casos de peligro y riesgo a la seguri-dad pública. Expresamos:
Cleveland Board of Education v. Loudermill, supra, estableció también claramente que no es necesario la celebración de una vista previa al despido en todos los casos. En situaciones donde el patrono percibe un peligro significativo (a significant hazard in keeping the employee on the job) al interés gubernamental si mantiene al empleado en su puesto, el curso a seguir es la sus-pensión del empleado con sueldo. (Citas y escolios omitidos y énfasis suprimido.) Torres Solano v. P.R.T.C., supra, pág. 524.
Esto último fue precisamente lo que aconteció en Díaz Martínez v. Policía de P.R., supra. Este Tribunal sostuvo la suspensión sumaria de empleo de un policía, empleado pú-blico regular, sin la celebración de una vista informal previa. Amparados en la norma de Cleveland Bd. of Ed. v. Loudermill, supra, resolvimos que el caso estaba cubierto por la excepción de empleados públicos en puestos que su-ponen un peligro significativo. Sin embargo, atendiendo a que la suspensión sumaria en ese caso fue de empleo y de sueldo, sostuvimos al tribunal de instancia en su determi-nación de ordenar el pago y los beneficios dejados de recibir por el policía desde que fue suspendido hasta la fecha de su expulsión. Resumimos la doctrina general del modo si-guiente:
*302... Al amparo de las doctrinas establecidas en Cleveland Bd. of Ed. v. Loudermill 470 U.S. 532 (1985) y en Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982), y considerando la natu-raleza de los intereses particulares afectados, el riesgo de una decisión errónea y el interés gubernamental protegido, conclui-mos que de ordinario la celebración de una vista informal antes de la destitución promovía los mejores intereses de la adminis-tración pública. El empleado público de carrera “tiene ese dere-cho aún cuando el estatuto o contrato que le da derecho a per-manencia en su puesto no provea para la celebración de una vista previa y sí para una vista formal con posterioridad al despido”. Torres Solano v. P.R.T.C., supra.
Igualmente, una suspensión sumaria priva a un empleado público de sus derechos propietarios a recibir un sueldo y bene-ficios marginales, y a desempeñar las funciones de su cargo. La suspensión de empleo y sueldo tiene unos efectos negativos in-mediatos sobre el empleado, pues afecta particularmente su ca-pacidad para generar ingresos y sostener a su familia. (Énfasis suplido.) Diaz Martínez v. Policía de P.R., supra, pág. 150.
Posteriormente, en Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215 (1995), tuvimos la ocasión de ela-borar cuál es el alcance de la vista informal a la que tiene derecho el empleado.
HH f — i 1 — I
La opinión de la mayoría procura caracterizar lo deci-dido en Díaz Martínez v. Policía de P.R., supra, como la adopción de una nueva norma de derecho, y pasa entonces a analizar si lo allí resuelto debe tener o no un efecto retroactivo. Según la opinión mayoritaria, en Díaz Martí-nez establecimos "como nueva norma jurisprudencial” que “por imperativo constitucional, un empleado público de ca-rrera tiene derecho a una vista informal previa a su sus-pensión sumaria de sueldo”. (Enfasis en el original.) Opi-nión mayoritaria, págs. 275-276.
Sin lugar a dudas, es incuestionable nuestra facultad para determinar la aplicación prospectiva o retroactiva de las doctrinas jurídicas que adoptemos como máximo intér-*303prete del Derecho puertorriqueño. Gorbea Vallés v. Registrador, 131 D.P.R. 10 (1992). Sin embargo, es forzoso con-cluir que en el caso de autos es improcedente emprender un análisis sobre la posible retroactividad de lo decidido en Díaz Martínez v. Policía de P.R., supra. La naturaleza de lo allí resuelto y el contexto de los casos en que, en efecto, sí hemos considerado la retroactividad o prospectividad de una decisión judicial, son asuntos distintos.(4)
Lo cierto es que en Díaz Martínez v. Policía de P.R., supra, ratificamos la aplicabilidad en Puerto Rico de la norma adoptada por el Tribunal Supremo federal en Cleveland Bd. of Ed. v. Loudermill, supra. En el contexto de la protección a la que los empleados públicos de carrera son merecedores, la interpretación que hizo Loudermill de las exigencias de la cláusula federal del debido proceso de ley pasó a constituir el contenido mínimo de nuestra propia cláusula constitucional. Así lo reconocimos en Brunet Justiniano v. Gobernador, 130 D.P.R. 248 (1992).
Como el Tribunal Supremo federal establece el conte-nido mínimo de las garantías constitucionales, desde Cleveland Bd. of Ed. v. Loudermill, supra, la suspensión de empleo y de sueldo sin la celebración de una vista informal previa es una lesión que tanto los tribunales federales y estatales,(5) así como los de Puerto Rico, están llamados a vindicar. Así lo reconoció también la Rama Ejecutiva, *304quien cursó una comunicación al respecto dirigida a las distintas agencias de gobierno.
El 17 de junio de 1986, la Oficina Central de la Administra-ción de Personal (O.C.A.P.) emitió la Carta Normativa Núm. 1-86, dirigida a los señores Secretarios del Gobierno (incluso al Secretario de Justicia), Jefes de Agencia, Directores de Corpo-raciones Públicas y Alcaldes, Sistema de Personal y Agencias excluidas de la Ley de Personal del Servicio Público de Puerto Rico, que proveía para una vista informal en los casos de sus-pensión de empleo y sueldo o destitución, y acogía lo resuelto en el caso de Cleveland Board of Education v. Loudermill, supra. Tal actuación es un reconocimiento por la Rama Ejecutiva del defecto constitucional de las disposiciones [estatutarias y regla-mentarias que no proveen para una vista previa]. (Enfasis en el original.) Torres-Solano v. P.R.T.C., supra, pág. 525 esc. 9.
A la luz de lo anterior, es imposible acoger el plantea-miento del Superintendente de que actuó de acuerdo con lo que entendía que era el derecho vigente al momento de suspender a Quiles Rodríguez. Para la fecha de la suspen-sión, febrero de 1992, la doctrina de Cleveland Bd. of Ed. v. Loudermill, supra, había estado en vigor por siete (7) años y la de Torres Solano v. P.R.T.C., supra, por dos (2). Clara-mente para esa fecha Quiles Rodríguez tenía el derecho constitucional a una vista informal previa a su suspensión sumaria y todavía esta Curia no había adoptado la excep-ción de Díaz Martínez v. Policía de P.R., supra.
Por otro lado, la opinión per curiam parece distinguir entre el derecho a una vista informal previa en el caso de la suspensión de empleo, de aquel en que ocurre una sus-pensión de sueldo. Dicho análisis confunde la medida en que son separables el empleo y el sueldo. De ordinario, cuando una persona es suspendida de empleo, ello acarrea igual suspensión de sueldo. Así ocurrió en Vélez Ramírez v. Romero Barceló, supra, Torres Solano v. P.R.T.C., supra, Díaz Martínez v. Policía de P.R., supra, y en el caso de autos. Es por ello que una de las maneras de justificar el interés propietario que puede verse afectado con una sus-pensión de empleo es mediante un reconocimiento del daño *305que recibe una persona a quien se le priva de su principal medio de sustento. Cleveland Bd. of Ed. v. Loudermill, supra, pág. 543; FDIC v. Mallen, 486 U.S. 230, 243 (1988). La posibilidad de privar erróneamente a un empleado público de carrera de su salario es uno de los fundamentos princi-pales para exigir una vista informal previa. Véase la opi-nión concurrente del Juez Marshall en Loudermill, supra, págs. 549-550.
Contrario a lo que plantea la opinión de la mayoría, el ratio de Díaz Martínez v. Policía de P.R., supra, no fue que hacía falta una vista informal previa antes de suspender a un empleado público de carrera de su sueldo. Resolvimos, siguiendo a Cleveland Bd. of Ed. v. Loudermill, supra, y a Torres Solano v. P.R.T.C., supra, que el policía Díaz Martí-nez era merecedor de las garantías constitucionales del de-bido proceso de ley que requieren la celebración de una vista informal previa a una suspensión de empleo y de sueldo. Sin embargo, dado el particular puesto público que él desempeñaba y la naturaleza de las imputaciones en su contra, por primera vez aplicamos la excepción expuesta a manera de dictum en Loudermill y Torres Solano, a aque-llos casos en los cuales la agencia considere que la reten-ción del empleado puede constituir un peligro significativo a la seguridad de otras personas o a la propiedad pública.
En síntesis, contrario a la tesis del per curiam, en Díaz Martínez v. Policía de P.R., supra, lo que hicimos fue limi-tar los derechos de algunos policías, y no ampliarlos. Desde esa fecha el Superintendente estaba autorizado a suspender sumariamente de empleo, y no de sueldo, a policías sin una vista informal previa si percibía que su continuidad en el empleo constituía un riesgo a la seguridad pública. De esta forma reconocimos la facultad del Superintendente para suspender al policía sumariamente, mas sólo de em-pleo en esos casos. Esta limitación está predicada en que el elemento de peligrosidad que hace necesario un retiro im-postergable y temporal del empleado, mientras se atienden *306los cargos en su contra, no tiene por qué incidir sobre el derecho del empleado a conservar su sueldo, probable-mente su único sustento. Esta requiere que el Superinten-dente haga inicialmente una determinación de que, en vista de las imputaciones en su contra, el policía objeto de la investigación constituye un peligro para la seguridad de terceros.
La excepción de Díaz Martínez v. Policía de P.R., supra, opera sobre el empleo y no afecta, ni se establece, en detri-mento del interés propietario del empleado sobre su salario. Tal como expresamos allí:
... [C]omo en [los casos de suspensiones sumarias de empleados públicos,] la suspensión afecta adversamente la capacidad del empleado para sostener sus vidas, en Cleveland Bd. of Ed. v. Loudermill, supra, se estableció que la acción sumaria tenía que limitarse el empleo mismo. Por ende, en los casos donde la continuidad en el empleo crea una situación peligrosa para el Estado o los intereses protegidos por el Gobierno, se puede suspender sumariamente de empleo a un empleado público sin la celebración de vista previa, siempre que continúe recibiendo el sueldo y se le ofrezca —en un término razonable de tiempo— una oportunidad de ser oído en una vista informal o en una en la cual se adjudique formalmente la controversia. Díaz Martínez v. Policía de P.R., supra, pág. 153. Véase, en igual sentido, McMillen v. U.S.D. No. 380, 855 P.2d 896, 902 (Kan. 1993); Morton v. Beyer, 822 F.2d 364, 368-369 esc. 5 (3er Cir. 1987).
De hecho, nos llama la atención que, en la carta que notifica a Quiles Rodríguez de su suspensión sumaria de empleo y de sueldo, el Superintendente usara como funda-mento para la acción disciplinaria la See. 9.2 del Regla-mento de Personal; Areas Esenciales al Principio del Mé-rito de la Oficina Central de Administración de Personal. Esta Carta de 27 de febrero de 1992 constituye una abierta violación a nuestro dictamen de 20 de noviembre de 1990 en Torres Solano v. P.R.T.C., supra, en el cual decretamos la inconstitucionalidad de dicha sección del Reglamento de Personal, supra, en cuanto no requería la celebración de una vista informal previa a una suspensión sumaria de *307empleo y de sueldo. El derecho del empleado a seguir reci-biendo su sueldo era claro al momento de decidir en Díaz Martínez v. Policía de P.R., supra. Véanse al respecto y a modo de comparación: Bass v. City of Albany, 968 F.2d 1067, 1069 (11vo Cir. 1992), “ ‘los pagos de los beneficios no pueden ser suspendidos sin una vista previa’ ” (traducción nuestra); Everett v. Napper, 833 F.2d 1507, 1512 (11vo Cir. 1987), “reconocemos que ‘cuando un patrono percibe que existe un peligro significativo, si retiene al empleado en su empleo’, el patrono puede suspender al empleado con sueldo, aun antes de concederle una oportunidad de ser oído” (traducción nuestra). Tan claro era que tanto el tribunal de instancia en aquel caso, como el foro de instancia en éste, ordenaron el pago del salario dejado de recibir por ambos policías desde su suspensión hasta la fecha de su expulsión definitiva.
Celebrar una vista informal requiere una erogación mí-nima de fondos y, si se celebra rápidamente y se determina que el policía constituye un peligro para terceros, el Estado puede proceder con la suspensión de sueldo. Corresponde al Estado actuar con celeridad y celebrar la vista informal lo más rápido posible si es que quiere evitar una erogación sustancial de fondos durante el trámite disciplinario.
En el caso de autos, la Policía esperó más de tres (3) meses para suspender sumariamente a Quiles Rodríguez desde que ocurrieron los hechos que originaron la imputa-ción en su contra. Esta demora es incompatible con el ar-gumento del Estado de que había que suspenderlo suma-riamente y que la aplicación retroactiva de Díaz Martínez v. Policía de P.R., supra, le costará una cantidad sustancial de fondos. La Policía pudo haber actuado con mayor rapi-dez y diligencia para evitar el gasto que ahora objeta.
El alcance de los derechos constitucionales de los servi-dores públicos no puede depender sólo del costo del reme-dio judicial. En Colón v. Municipio de Guayama, 114 D.P.R. 193, 201 (1983), expresamente rechazamos este argumento *308que usualmente utiliza el Estado y sus defensores para evitar que diseñemos unos remedios para proteger los de-rechos humanos. Allí afirmamos que “la disponibilidad de fondos públicos no puede ser un criterio determinante para decidir si una persona tiene derecho a que se le proteja de la aplicación de una ley que afecta sus derechos constitucionales”. (Énfasis suplido.) íd., págs. 201-202. Hoy reafirmamos este pronunciamiento.
IV
Por otro lado, aun si dejáramos de considerar el conte-nido mínimo que Cleveland Bd. of Ed. v. Loudermill, supra, le confirió a nuestra cláusula del debido proceso de ley, se desprende del expediente que a nivel administrativo Quiles Rodríguez alegó la protección de la Constitución federal. Apéndice, pág. 71. Dado que nuestros tribunales están obligados a acatar dicha Constitución y los dictáme-nes de su máximo intérprete, el Tribunal Supremo federal, Quiles Rodríguez tenía derecho a que un tribunal del Es-tado Libre Asociado de Puerto Rico vindicara su lesión a la luz de Loudermill y ordenara, de acuerdo con el derecho federal, el pago del salario dejado de devengar desde su suspensión hasta la fecha de su expulsión. Por ende, la opinión del Tribunal es totalmente contraria a la norma-tiva constitucional federal.
V
En conclusión, si bien nuestra Constitución es de fac-tura más ancha que la federal, esta última establece el mínimo de los derechos que han de reconocerse. Nuestra cláusula del debido proceso de ley no puede garantizar me-nos derechos que la federal. De esta manera, una vez deci-dido Cleveland Bd. of Ed. v. Loudermill, supra, lo allí re-suelto constituía el mínimo de nuestra propia Constitu-*309ción. Torres Solano v. P.R.T.C., supra, y Díaz Martínez v. Policía de P.R., supra, son casos que llegaron a este Tribunal, en donde aplicamos la norma según interpretada por el Tribunal Supremo federal.
Tal como dictaminó el tribunal de instancia, Quiles Ro-dríguez tiene derecho al pago de salarios dejados de perci-bir, pues al momento cuando fue suspendido de sueldo es-taba asistido por un derecho constitucional a la celebración de una vista informal previa. Demás está decir que el juez del tribunal de instancia, Hon. Amadeo Murga, resolvió conforme con los principios antes esbozados. Tras conside-rar los planteamientos de retroactividad presentados en reconsideración por el Superintendente, expresó:
... Sin embargo, desde 1985 Cleveland Board of Education v. Loudermill, supra, había hecho claro que [sic] la obligación de la autoridad gubernamental de conceder una vista informal previa a cualquier suspensión de empleo y sueldo. Las decisio-nes del Tribunal Supremo de los Estados Unidos en materia de derecho constitucional, bajo la Constitución de los Estados Uni-dos de América, aplican directa e inmediatamente al Estado Libre Asociado de Puerto Rico y no tienen que pasar por el crisol del Tribunal Supremo de Puerto Rico. Por lo tanto, no tiene fundamento la alegación de que debe dársele a Díaz Martínez una aplicación prospectiva. (Énfasis suprimido.) Resolu-ción de 28 de octubre de 1994, pág. 2, Apéndice, pág. 11.
Su decisión aplicó con corrección la normativa constitu-cional que estaba vigente en Puerto Rico desde Cleveland Bd. of Ed. v. Loudermill, supra, y Torres Solano v. P.R.T.C., supra, y debe ser confirmada.
Por las razones anteriormente expuestas, disentimos de la opinión del Tribunal.

(1) La Corte, sin embargo, ha evitado tener que decidir cuál garantía en particular es la aplicable a Puerto Rico, si la contenida en la Enmienda V, adoptada originalmente para limitar la acción del gobierno federal, o si aplica a través de la Enmienda XIV, la cual está dirigida a los estados.


(2) La prerrogativa de otorgar derechos de una manera más amplia que la Cons-titución federal ha sido objeto de discusión en Estados Unidos por motivo de una tendencia por parte de las cortes estatales durante las dos (2) décadas pasadas, que consiste en reconocer mayores garantías a los individuos a través de sus propias cartas de derechos. Esto ha respondido tanto a una reacción en contra de decisiones más restrictivas por parte del Tribunal Supremo federal, como a un auténtico interés en desarrollar un derecho constitucional autóctono. Fulana de Tal v. Demandado A, 138 D.P.R. 610, 632 esc. 1 (1995), opinión concurrente y disidente del Juez Asociado Señor Fuster Berlingeri; López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987). Véanse: D. Toth Beasley, Emerging Issues in State Constitutional Law, 67 Temp. L. Rev. 925 et seq. (1994); Simposio, “The Law of the Land”. The North Carolina Constitution and State Constitutional Law, 70 N.C.L. Rev. 1699 (1992); Annual Issue on State Constitutional Law, 22 Rutgers L.J. 815 (1991). Algunos critican la tendencia y aconsejan cautela por parte de los tribunales estatales. T. Morawetz, Deviation and Autonomy: The Jurisprudence of Interpretation in State Constitutional Law, 26 Conn. L.Rev. 635 (1994); E.M. Martz, False Prophet — Justice Brennan and the Theory of State Constitutional Law, 15 Hastings Const. L.Q. 429 (1988).
Véase, también, E.L. Chiesa Aponte, Los Derechos de los Acusados y la Factura más Ancha (mimeo, noviembre de 1994).


(3) En Torres v. P.R.T.C., 118 D.P.R. 198, 202 esc. 5 (1987), advertimos que era innecesario en ese momento emitir juicio sobre la doctrina adoptada en Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985).


(4) Nuestras decisiones en Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974); Pueblo v. París Medina, 101 D.P.R. 253 (1973); Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971), y Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), no hacen sino negar la aplicación retroactiva de normas relacionadas a los derechos constitucionales de per-sonas sujetas a procedimientos criminales en aquellos casos ya adjudicados y cuya sentencia había sido final y firme al momento de incorporarse la nueva doctrina. Por otra parte, Gorbea Vallés v. Registrador, 131 D.P.R. 10 (1992), y Correa Vélez v. Carrasquilla, 103 D.P.R. 912 (1975), giran en torno a la interpretación de una legis-lación, por lo que tampoco estaba presente una controversia de índole constitucional como la aquí planteada.


(5) En el caso de los estados, véanse: Sedbrook v. Rouse, 894 P.2d 435 (Okla. App. 1994); Department of Institutions v. Kinchen, 886 P.2d 700, 707, esc. 13 (Colo. 1994); Prue v. Hunt, 581 N.E.2d 1052 (1991); Swiger v. Civil Service Com’r., 365 S.E.2d 797 (1987).